            Case 1:16-cr-00389-AKH Document 99 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

       v.                                              16-CR-389 (AKH)

JONA RECHNITZ,                                         MEMORANDUM OF LAW

                  Defendant.


                                        BACKGROUND

       Defendant Jona Rechnitz retained Cooley LLP as his counsel in 2016. Cooley represented

Mr. Rechnitz in this matter through his sentencing, in December 2019. This Court imposed a

sentence of incarceration on Mr. Rechnitz, as well as an order of restitution. On March 17, 2020,

Cooley timely filed a notice of appeal of Mr. Rechnitz’s sentence to the Second Circuit.

       Cooley moved to be relieved as counsel for Mr. Rechnitz on March 18, 2020. See Flath

Dec. Ex. A. Because of the pendency of the appeal, Cooley filed the motion with the Second

Circuit Court of Appeals pursuant to Rule 4.1 of the Second Circuit Local Rules and Internal

Operating Procedures. Cooley submitted a declaration of Alan Levine, Esq., in support of the

motion, in which Mr. Levine explained why Cooley should be relieved as counsel. See Flath Dec.

Ex. A. Mr. Levine’ declaration was filed under seal, for reasons discussed in the declaration.

       On March 26, the Second Circuit issued an order deferring decision on the motion and

ordering Mr. Rechnitz to state whether he had retained new counsel, whether he wished to proceed

pro se, or whether he requested the appointment of counsel pursuant to the Criminal Justice Act.

See Order dated Mar. 26, 2020, 2d Cir. Case No. 20-1011 (ECF No. 9). On April 2, 2020, Mr.

Rechnitz filed a letter. See Flath Dec. Ex. B. On April 3, 2020, Cooley filed a reply in support of

its motion to be relieved as counsel. See Flath Dec. Ex. C. Both Mr. Rechnitz’s letter, and
          Case 1:16-cr-00389-AKH Document 99 Filed 08/24/20 Page 2 of 3




Cooley’s reply letter, were filed under seal.

       On April 28, 2020, the New York City Correction Officers’ Benevolent Association

(“COBA”) petitioned for a writ of mandamus to the Second Circuit, seeking to modify the

restitution order this Court had imposed on Mr. Rechnitz at sentencing. See generally Petition for

Writ of Mandamus dated Apr. 28, 2020, 2d Cir. No. 20-1400 (ECF 1-2). Cooley did not appear

in the mandamus proceeding.

       On May 7, 2020, the Second Circuit granted Cooley LLP’s motion to be relieved as counsel

in Mr. Rechnitz’ appeal. See Flath Dec. Ex. D.

       On May 27, 2020, Alyssa Bell, Esq., an attorney at Cohen Williams LLP, appeared as

counsel for Mr. Rechnitz in the appeal, as well as in the mandamus proceeding. Cooley has had

no further involvement in either proceeding.

       On July 30, 2020, the Second Circuit issued an order staying Mr. Rechnitz’s criminal

appeal and granting COBA’s petition solely to allow this Court to reconsider its restitution

decision, and returning jurisdiction to this Court. See Order dated July 30, 2020, 2d Cir. No. 20-

1400 (ECF 58).

        On August 14, 2020, at the request of Mr. Rechnitz, Cooley filed correspondence from

Mr. Rechnitz to this Court asking for additional time to respond to COBA’s restitution motion to

enable him to find new counsel, together with a cover letter from Cooley explaining that Cooley

had been relieved as Mr. Rechnitz’s counsel by the Second Circuit. See Letter dated Aug. 14,

2020 (ECF No. 95). On August 17, this Court endorsed that letter, noting that if Cooley wishes to

be relieved as counsel in the district court proceeding, it must file a separate motion, and should

do so by August 27, 2020. See Memo Endorsement dated Aug. 17, 2020 (ECF No. 96).




                                                2
            Case 1:16-cr-00389-AKH Document 99 Filed 08/24/20 Page 3 of 3




                                         ARGUMENT

       Cooley respectfully requests that this Court permit it to be relieved as counsel to Mr.

Rechnitz.

       The circumstances that support Cooley’s motion to be relieved as counsel are detailed in

the declaration of Mr. Levine that Cooley submitted to the Second Circuit in support of its prior

motion before that Court. See Flath Dec. Ex. A. The circumstances concerning the relationship

between Mr. Rechnitz and Cooley that are described in Mr. Levine’s declaration have not changed

since it was filed in March 2020. Therefore, withdrawal remains appropriate now, just as the

Second Circuit found when it granted Cooley’s motion to be relieved as counsel on May 7, 2020.

       Mr. Levine’s declaration (Flath Dec. Ex. A), Mr. Rechnitz’s letter in opposition (Flath Dec.

Ex. B), and Cooley’s reply in support (Flath Dec. Ex. C) disclose confidential information about

the relationship between attorney and client. Accordingly, Cooley respectfully requests that they

be filed under seal in this Court, as they were in the Second Circuit. See Taub v. Arrayit Corp.,

2016 WL 4146675, at *1 (S.D.N.Y. Aug. 4, 2016).



Dated: New York, New York                           Respectfully submitted,
       August 24, 2020
                                                    COOLEY LLP

                                                    By:      /s Alan Levine
                                                          Alan Levine
                                                          Nicholas Flath
                                                             55 Hudson Yards
                                                             New York, NY 10001-2157
                                                             (212) 479-6000




                                                3
